DETAILED ACTION
This is an Office action is based on application number 16/312,432 filed 21 December 2018, which is a national stage entry of PCT/US17/38705 filed 22 June 2017, which claims priority to US Provisional Application No. 62/354,933 filed 27 June 2016. Claims 1, 3-8, 10-18, 20-24, 26, and 28-31 are pending. Claims 3 and 5 are withdrawn from consideration.
Amendments to the claims, filed 27 January 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 8, as amended, recites that the emulsion adhesive of claim 1 is an adhesive is selected from the group consisting of acrylic adhesives, rubber-based adhesives, polyurethane-based adhesives, and silicone-based adhesives. The limitation is new matter because there is no explicit disclosure of a first adhesive that is an emulsion-type adhesive made of those compositions listed in claim 8.
	Explicit support for the type of adhesive for the first adhesive is found at page 7, paragraph [0019] of the original disclosure, wherein it is disclosed that, in one embodiment, emulsion adhesives may be used. The disclosure goes on to state that, in another embodiment, acrylic adhesives may be used; furthermore, in another embodiment, acrylic adhesives, rubber-based adhesives, polyurethane adhesives, silicone adhesives, and combinations thereof may be used.
	Therefore, there is no explicit support for a first adhesive comprising an emulsion adhesive composed of those adhesive compositions listed.

Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites that “the second adhesive comprises at least one adhesive selected from the group consisting of acrylic adhesives, rubber-based adhesives, polyurethane-based adhesives, and silicone-based adhesives” in lines 1-3. Parent claim 1 recites that “the second adhesive comprises an acrylic adhesive and is resistant to plasticizers” in line 9. It is unclear if those adhesives in claim 12 are additional adhesives used in combination with the acrylic adhesive of claim 1, or if the acrylic adhesive of claim 1 is the same as the acrylic adhesive of claim 12.
	For the purpose of compact prosecution, the claims 1 and 13 are construed to refer to the same acrylic adhesive.

Claim 13 recites that “the second adhesive layer comprises an acrylic adhesive” in lines 1-2. Parent claim 1 recites that “the second adhesive comprises an acrylic adhesive and is resistant to plasticizers” in line 9. It is unclear if the acrylic adhesive in claim 13 is the same as the acrylic adhesive of claim 1, or if the acrylic adhesive in claim 13 is a different, additional acrylic adhesive that is combined with the acrylic adhesive of claim 1.
	For the purpose of compact prosecution, the claims 1 and 13 are construed to refer to the same acrylic adhesive.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 12 recites that “the second adhesive comprises at least one adhesive selected from the group consisting of acrylic adhesives, rubber-based adhesives, polyurethane-based adhesives, and silicone-based adhesives” in lines 1-3. Parent claim 1 recites that “the second adhesive comprises an acrylic adhesive and is resistant to plasticizers” in line 9.
	As claims 1 and 12 are considered to refer to the same acrylic adhesive, claim 12 improperly broadens the scope of parent claim 1 by reciting that the second adhesive comprises at least one adhesive that is different from acrylic adhesives.

Claim 13 recites that “the second adhesive layer comprises an acrylic adhesive” in lines 1-2. Parent claim 1 recites that “the second adhesive comprises an acrylic adhesive and is resistant to plasticizers” in line 9.
	As claims 1 and 13 are considered to refer to the same acrylic adhesive, claim 13 does not further limit the scope of parent claim 1 by reciting the same acrylic adhesive.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4, 6, 8, 12-13, 16, 20-24, 26, 28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al. (US Patent Application Publication No. US 2010/0087116 A1) (Takashi) in view of Sieber-Gadient (US Patent No. 4,702,948) (Sieber-Gadient), Dejonckheere (European Patent Application No. EP 1 872 696 A1) (EP 696), and Wood et al. (US Patent No. 6,121,166) (Wood).

Regarding instant claims 1, 6, 12, 13, 20-24, 26, and 28, Takashi discloses a double-sided pressure-sensitive adhesive sheet (Title) exemplified by FIG. 2, reproduced below:

    PNG
    media_image1.png
    255
    375
    media_image1.png
    Greyscale

	Double-sided pressure-sensitive adhesive <200> comprises PSA layers <1> and <2> disposed on surfaces <4A> and <4B> of a substrate <4> (paragraphs [0038-0039]) (i.e., a carrier defining a first face and a second face, wherein the first face is oppositely directed from the first face; a first adhesive disposed on the first face; and a second adhesive disposed on the second face).
	Takashi further discloses that the substrate <4> is a nonwoven fabric (paragraph [0038]).
	Takashi further the discloses that the PSA composition used in the PSA layers is an emulsion-type based on an acrylic polymer, and that the emulsion-type PSA layer on one surface differs, compositionally, from the emulsion-type PSA layer on the other surface (paragraph [0019]) (i.e., the second adhesive layer is necessarily an acrylic adhesive).
	Takashi does not explicitly disclose the intended use limitation of an adhesive article for being at least partially disposed between a flooring material and a subfloor. However, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to the claim construction”.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.
	Takashi does not explicitly disclose that the second adhesive is resistant to plasticizers. Takashi does not explicitly disclose the peel adhesion, loop tack, and shear properties of at least one of the adhesive layers.
	However, Sieber-Gadient discloses a self-adhesive tape with two-sided contact adhesive coating (Title). Sieber-Gadient discloses that the contact adhesive is an acrylate dispersion enriched with tackifying resins and containing ultraviolet- and anti-ageing-protective agents that achieve insensitivity to softeners or plasticizers (col. 4, lines 34-38). Said acrylate dispersion is considered analogous to the emulsion-type PSA layers based on an acrylic polymer disclosed by Takashi.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the ultraviolet- and anti-aging-protective agents of Sieber-Gadient to the emulsion-based acrylic adhesives of Takashi. The motivation for doing so would have been that said ultraviolet- and anti-aging-protective agents are readily combinable with emulsion-based acrylic adhesives used in double-sided adhesives and are recognized as imparting insensitivity to softeners and plasticizers, wherein said insensitivity is desirable in adhesives for forming a double-sided structure.
	Regarding the peel adhesion and loop tack properties recited by the claims, EP 696 discloses a double-sided adhesive tape comprising a high-tack adhesive side and a low tack-adhesive side, wherein the tape is used in the production of floor-covering material (paragraphs [0007-0010]) EP 696 teaches that the difference in tack strength allows for the tape to adhere reliably to the back of the floor-covering material while also forming a reliable, but removable, adhesive bond of the floor covering to a floor surface (paragraphs [0009-0010]). EP 696 further discloses that any combination of adhesives can be used to attain the desired adhesive tape
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to modify the double-sided pressure-sensitive adhesive sheet of Takashi by choosing different adhesives within the scope such that the individual adhesive layers have differing tack strength. The motivation for doing so would have been to produce an adhesive structure for use in floor covering applications that bond reliably to the floor covering while providing a reliable, but removable, adhesive bond of the floor covering to the floor surface.
	Regarding the specific adhesive strength properties recited by the claim, since the instant specification is silent to unexpected results, the specific adhesive strengths of the adhesive layers are not considered to confer patentability to the claims. As the reliable adhesion to a floor covering and reliable and removable adhesion of the floor covering to a floor are variables that can be modified, among others, by selecting an adhesive type and composition having particular adhesive strengths, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the adhesive strengths of the individual adhesive layers in the prior art combination to obtain the desired usefulness in floor covering applications (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Regarding the specific shear strength properties recited by the claims, Wood discloses double-sided adhesive product used for the application of floor coverings (col. 1, lines 5-23). Wood further discloses that said double-sided adhesive product uses a pressure-sensitive adhesive material of high shear strength so that once in place, the adhered floor covering will not readily displace laterally (col. 3, lines 54-58).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select at least one adhesive within the scope of Takashi having a high shear strength as prescribed by Wood. The motivation for doing so would have been that such an adhesive structure, when used to adhere a floor covering to a floor surface, would prevent said floor covering from laterally displacing.
	As to the specific shear strength, since the instant specification is silent to unexpected results, the specific shear strength of at least one of the adhesive layers is not considered to confer patentability to the claims. As the prevention of lateral displacement of the floor covering is a variable that can be modified, among others, by selecting an adhesive having a particular shear strength, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed strength cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the shear strength of at least one of the adhesive layers in the prior art combination to obtain the desired usefulness in floor covering applications (i.e., the prevention of lateral displacement) (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	As to the recited properties of a non-permeable carrier and a pH resistant emulsion adhesive, the prior art combination is silent with regard to these specific properties, but discloses the same substrate type (i.e., nonwoven fabric) and same second adhesive (i.e., the second adhesive layer is necessarily an acrylic adhesive). One of ordinary skill in the art would necessarily conclude that the same substrate and adhesive type disclosed by both the prior art and Applicant’s original disclosure must have the same properties, inclusive of a non-permeable carrier and a pH resistant emulsion adhesive. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Sieber-Gadient, EP ‘696, and Wood with Takashi to obtain the invention as specified by the instant claims.

Regarding instant claim 4, Takashi further discloses the double-sided pressure-sensitive adhesive sheet further comprises a release liner <3> disposed on the first PSA layer (paragraph [0039]).

Regarding instant claim 8, Takashi further discloses that the PSA composition used in the PSA layers is an emulsion-type based on an acrylic polymer, (paragraph [0019]).

Regarding instant claim 16, Takashi further discloses that the release liner is suitably selected from resin films and paper (paragraph [0064]).

Regarding instant claim 30, Takashi further discloses that the double-sided PSA sheet can be a long strip such as tape (paragraph [0037]).

Regarding instant claim 31, Takashi further discloses that the double-sided PSA sheet is wound into a roll (paragraph [0039]).

Claims 1, 4, 6-8, 10-17, 20-24, 26, 28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi in view of Sieber-Gadient, EP 696, Wood, and Konno et al. (US Patent No. 5,073,422) (Konno).

Regarding instant claims 1, 6-7, 12-13, 20-24, 26, and 28, Takashi discloses a double-sided pressure-sensitive adhesive sheet (Title) exemplified by FIG. 2, reproduced below:

    PNG
    media_image1.png
    255
    375
    media_image1.png
    Greyscale

	Double-sided pressure-sensitive adhesive <200> comprises PSA layers <1> and <2> disposed on surfaces <4A> and <4B> of a substrate <4> (paragraphs [0038-0039]) (i.e., a carrier defining a first face and a second face, wherein the first face is oppositely directed from the first face; a first adhesive disposed on the first face; and a second adhesive disposed on the second face).
	Takashi further discloses that the substrate <4> is a nonwoven fabric (paragraph [0038]).
	Takashi further the discloses that the PSA composition used in the PSA layers is an emulsion-type based on an acrylic polymer, and that the emulsion-type PSA layer on one surface differs, compositionally, from the emulsion-type PSA layer on the other surface (paragraph [0019]) (i.e., the second adhesive layer is necessarily an acrylic adhesive).
	Takashi does not explicitly disclose the intended use limitation of an adhesive article for being at least partially disposed between a flooring material and a subfloor. However, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to the claim construction”.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.
	Takashi does not explicitly disclose that the second adhesive is resistant to plasticizers. Takashi does not explicitly disclose the peel adhesion, loop tack, and shear properties of at least one of the adhesive layers. Takashi, further, does not disclose a non-permeable carrier comprising polyethylene terephthalate (PET).
	However, Sieber-Gadient discloses a self-adhesive tape with two-sided contact adhesive coating (Title). Sieber-Gadient discloses that the contact adhesive is an acrylate dispersion enriched with tackifying resins and containing ultraviolet- and anti-ageing-protective agents that achieve insensitivity to softeners or plasticizers (col. 4, lines 34-38). Said acrylate dispersion is considered analogous to the emulsion-type PSA layers based on an acrylic polymer disclosed by Takashi.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the ultraviolet- and anti-aging-protective agents of Sieber-Gadient to the emulsion-based acrylic adhesives of Takashi. The motivation for doing so would have been that said ultraviolet- and anti-aging-protective agents are readily combinable with emulsion-based acrylic adhesives used in double-sided adhesives and are recognized as imparting insensitivity to softeners and plasticizers, wherein said insensitivity is desirable in adhesives for forming a double-sided structure.
	Regarding the peel adhesion and loop tack properties recited by the claims, EP 696 discloses a double-sided adhesive tape comprising a high-tack adhesive side and a low tack-adhesive side, wherein the tape is used in the production of floor-covering material (paragraphs [0007-0010]) EP 696 teaches that the difference in tack strength allows for the tape to adhere reliably to the back of the floor-covering material while also forming a reliable, but removable, adhesive bond of the floor covering to a floor surface (paragraphs [0009-0010]). EP 696 further discloses that any combination of adhesives can be used to attain the desired adhesive tape
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to modify the double-sided pressure-sensitive adhesive sheet of Takashi by choosing different adhesives within the scope such that the individual adhesive layers have differing tack strength. The motivation for doing so would have been to produce an adhesive structure for use in floor covering applications that bond reliably to the floor covering while providing a reliable, but removable, adhesive bond of the floor covering to the floor surface.
	Regarding the specific adhesive strength properties recited by the claim, since the instant specification is silent to unexpected results, the specific adhesive strengths of the adhesive layers are not considered to confer patentability to the claims. As the reliable adhesion to a floor covering and reliable and removable adhesion of the floor covering to a floor are variables that can be modified, among others, by selecting an adhesive type and composition having particular adhesive strengths, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the adhesive strengths of the individual adhesive layers in the prior art combination to obtain the desired usefulness in floor covering applications (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Regarding the specific shear strength properties recited by the claims, Wood discloses double-sided adhesive product used for the application of floor coverings (col. 1, lines 5-23). Wood further discloses that said double-sided adhesive product uses a pressure-sensitive adhesive material of high shear strength so that once in place, the adhered floor covering will not readily displace laterally (col. 3, lines 54-58).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select at least one adhesive within the scope of Takashi having a high shear strength as prescribed by Wood. The motivation for doing so would have been that such an adhesive structure, when used to adhere a floor covering to a floor surface, would prevent said floor covering from laterally displacing.
	As to the specific carrier material, Konno discloses a pressure sensitive adhesive structure (Title), with a specific with a specific embodiment illustrated by FIG. 3, reproduced below.

    PNG
    media_image2.png
    545
    583
    media_image2.png
    Greyscale

	Konno discloses that, in FIG. 3, a substrate layer <1> (i.e., a carrier defining a first face and a second face, wherein the second face is oppositely directed from the first face) is laminated on both sides with pressure-sensitive adhesive layers <2a> and <2b> (i.e., necessarily a first adhesive at least partially disclosed on a first face and a second adhesive at least partially disposed on the second face) (col. 3, lines 41-50).
	Konno further discloses that the pressure-sensitive adhesive used in the pressure-sensitive adhesive layers are selected from a list of different pressure-sensitive adhesive compositions, wherein said pressure-sensitive adhesives are in the form of emulsion type adhesives composed of acrylic pressure-sensitive adhesives (col. 5, lines 5-16).
	Konno further discloses that the materials for the substrate layer (i.e., inclusive of the layer analogous to the claimed carrier layer) is selected from PET sheets, (col. 3, lines 59-65).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior at before him or her, to replace the nonwoven fabric substrate of Takashi with the PET sheet of Konno. The motivation for doing so would have been that PET sheets are art recognized carrier sheets for double-sided pressure-sensitive adhesive sheets comprising emulsion-based acrylic pressure-sensitive adhesives. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	As to the specific shear strength, since the instant specification is silent to unexpected results, the specific shear strength of at least one of the adhesive layers is not considered to confer patentability to the claims. As the prevention of lateral displacement of the floor covering is a variable that can be modified, among others, by selecting an adhesive having a particular shear strength, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed strength cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the shear strength of at least one of the adhesive layers in the prior art combination to obtain the desired usefulness in floor covering applications (i.e., the prevention of lateral displacement) (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	As to the recited properties of a non-permeable carrier and a pH resistant emulsion adhesive, the prior art combination is silent with regard to these specific properties, but discloses the same substrate type (i.e., PET) and same second adhesive (i.e., the second adhesive layer is necessarily an acrylic adhesive). One of ordinary skill in the art would necessarily conclude that the same substrate and adhesive type disclosed by both the prior art and Applicant’s original disclosure must have the same properties, inclusive of a non-permeable carrier and a pH resistant emulsion adhesive. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 4, Takashi further discloses the double-sided pressure-sensitive adhesive sheet further comprises a release liner <3> disposed on the first PSA layer (paragraph [0039]).

Regarding instant claim 8, Takashi further discloses that the PSA composition used in the PSA layers is an emulsion-type based on an acrylic polymer, (paragraph [0019]).

Regarding instant claims 10-11 and 14-15, Takashi discloses the double-sided PSA sheet comprising a nonwoven fabric substrate, as cited above.
	Takashi does not explicitly disclose the thickness of each adhesive layer.
	However, Konno further discloses that the pressure-sensitive adhesive layers have a thickness from about 10 to about 300 micrometers (col. 4, lines 57-64); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to produce the adhesive layers of Takashi having the thickness prescribed by Konno. The motivation for doing so would have been that Konno provides an art-recognized thickness setting for producing emulsion-type acrylic pressure-sensitive adhesive layers for double-sided adhesive sheets. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Therefore, it would have been obvious to combine Sieber-Gadient, EP 696, Wood, and Konno with Takashi Sieber-Gadient, EP 696, Wood, and Konno to obtain the invention as specified by the instant claims.

Regarding instant claim 16, Takashi further discloses that the release liner is suitably selected from resin films and paper (paragraph [0064]).

Regarding instant claim 17, Takashi discloses the double-sided PSA sheet comprising a release liner made of a material selected from a resin film and paper, as cited above.
	Takashi does not explicitly disclose that the release liner comprises a polyethylene terephthalate film material.
	However, FIG. 3 of Konno further illustrates that a laminated structure comprising substrate <4> laminated on both sides with release agent layers <3a> and <3b> is laminated to at least one adhesive layer (col. 3, lines 41-50).
	Konno further discloses that the materials for the substrate layer (i.e., inclusive of the layer analogous to the claimed film material of the release liner) is selected from paper and PET sheets (col. 3, lines 59-65). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior at before him or her, use the PET film of Konno as the resin film liner of Takashi. The motivation for doing so would have been that a PET film is an art recognized resin film material usable in the production of double-sided pressure-sensitive adhesives. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).


Regarding instant claim 30, Takashi further discloses that the double-sided PSA sheet can be a long strip such as tape (paragraph [0037]).

Regarding instant claim 31, Takashi further discloses that the double-sided PSA sheet is wound into a roll (paragraph [0039]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi in view of Sieber-Gadient, EP 696, and Wood as applied to claims 1 and 16 above, and further in view Hilston et al. (US Patent No. 5,951,507) (Hilston). Alternatively, claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi in view of Sieber-Gadient, EP 696, Wood, and Konno as applied to claims 1 and 16 above, and further in view Hilston.

Regarding instant claim 18, Takashi discloses a double-sided pressure-sensitive adhesive sheet comprising a release liner including paper as cited above.
	Takashi does not explicitly disclose that the paper material is a heavy basis weight kraft paper.
	However, Hilston disclose a tape product (Title) comprising a heavy weight, clay coated kraft paper is provided as a continuous liner, a release layer is formed by applying a conventional release compound onto the liner, and an adhesive is deposited on to the release layer (col. 3, lines 54-60).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the heavy weight, clay coated kraft paper of Hilston as the substrate for the release liner of Takashi. The motivation for doing so would have been that the heavy weight, clay coated kraft paper is an art recognized material for the formation of release coated liners/substrates used to produce tape products. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Hilston with Takashi in view of Sieber-Gadient, EP 696, and Wood to obtain the invention as specified by the instant claim. Further, it would have been obvious to combine Hilston with Takashi in view of Sieber-Gadient, EP 696, Wood, and Konno to obtain the invention as specified by the instant claim.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi in view of Sieber-Gadient, EP 696, and Wood, as applied to claim 1 above, and further in view of Slabe et al. (US Patent Application Publication No. US 2004/0180169 A1) (Slabe). Alternatively, claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi in view of Sieber-Gadient, EP 696, Wood, and Konno as applied to claim 1, and further in view Slabe.

Regarding instant claim 29, Takashi discloses the double-sided pressure-sensitive adhesive sheet comprising at least one pressure-sensitive adhesive layer and a release liner, as cited in the rejection above, but does not explicitly disclose that at least one of the pressure-sensitive adhesive layers includes at least a layer portion that is patterned.
	However, Slabe discloses pressure sensitive adhesive constructions (Title) comprising a paper covered by a pressure sensitive adhesive layer and a release liner releasably adhered to the adhesive layer, wherein the adhesive layer is a continuous layer or in a discontinuous pattern of stripes or other geometries (paragraph [0021]).
	Before the effective filing date of the invention, it would have been obvious to one or ordinary skill in the art, having the teachings of the prior art before him or her, apply at least one of the pressure-sensitive adhesive layers of Takashi in a pattern of discontinuous stripes or other geometries as taught by Slabe. The motivation for doing so would have been that the patterned application is an art recognized method that is functionally equivalent and replaceable with a continuous application method. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Slabe with Takashi in view of Sieber-Gadient, EP 696, and Wood to obtain the invention as specified by the instant claims. Further, it would have been obvious to combine Slabe with Takashi in view of Sieber-Gadient, EP 696, Wood, and Konno to obtain the invention as specified by the instant claim.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. §112(a) rejections of claim 8, the rejection is maintained because Applicant’s arguments are unpersuasive.
Applicant submits that the emulsion adhesive recited by the claims is a type or form of adhesive and acrylic adhesives, rubber-based adhesives, polyurethane-based adhesives, and silicone-based adhesives are the chemical compositions of the adhesives. Applicant contends that one of ordinary skill in the art would easily understand that the first adhesive is an emulsion type adhesive having a composition including acrylic adhesives, rubber-based adhesives, polyurethane-based adhesives, and silicone-based adhesives, and combinations thereof. In support of their position, Applicant submits several exhibit documents in an attempt to demonstrate that emulsion-type adhesives of those compositions listed in Applicant’s original disclosure are known in the prior art. 
	Applicant’s argument is unpersuasive. As discussed above, explicit support for the type of adhesive for the first adhesive is found at page 7, paragraph [0019] of the original disclosure, wherein it is disclosed that, in one embodiment, emulsion adhesives may be used. The disclosure goes on to state that, in another embodiment, acrylic adhesives may be used; furthermore, in another embodiment, acrylic adhesives, rubber-based adhesives, polyurethane adhesives, silicone adhesives, and combinations thereof may be used. Therefore, there is no support for a first adhesive comprising a combination of an emulsion adhesive with those adhesives listed, nor is there support for a first adhesive comprising an emulsion adhesive composed of those adhesive compositions listed. Although one of ordinary skill in the art would recognize that acrylic adhesives, rubber-based adhesives, polyurethane adhesives, silicone adhesives, and combinations thereof are available as an emulsion, the issue at hand is not what knowledge one of ordinary skill would possess, but what one of ordinary skill would understand is explicitly supported by the original disclosure. In this case, what is supported is one embodiment of an emulsion adhesive of no specific composition or an adhesive selected from acrylic adhesives, rubber-based adhesives, polyurethane adhesives, silicone adhesives, and combinations thereof without any specific form.

In response to Applicant’s amendments regarding the failure of the prior art references to disclose the newly amended limitations, the grounds of rejection are altered to address Applicant’s amendments. Applicant’s additional arguments regarding the disclosure of the prior art, however, is unpersuasive.

Applicant primarily contends that the combination of Takashi with EP 696 and Wood does not disclose or obviate the adhesive properties recited by the claims. First, Applicant contends that the objective of Takashi is to provide a method of producing a highly removable double-sided PSA sheet, and Applicant concludes that Takashi would teach away from an adhesive that provides the unique combination of adhesion, tack, and shear that contribute to the significant holding power of Applicant’s claimed adhesive article. Further, Applicant contends that EP 696 and Wood disclose describe the adhesive properties in terms of that are ambiguous (i.e., “high tack”, “low tack”, “high” shear strength), and do not obviate the specific properties of the claims.
	Applicant’s arguments are unpersuasive. First, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP §2145(I). In the instant case, Applicant’s argument that Takashi would necessarily teach away from the proposed modification in adhesive properties, Applicant has not provided evidence in support of such a position. In other words, Applicant has not shown that optimizing the adhesive properties as stipulated by the prior art rejection would necessarily render invention of Takashi inoperable or deficient for its intended use (i.e., a highly removable adhesive structure). Further, it must be noted that the EP 696 reference not only desires both a reliable and removable bond. Further, the disclosure of the Wood reference is to an optimized shear strength of the adhesive such that lateral displacement is avoided. Applicant has not made it clear that the optimization of shear strength to avoid lateral displacement would necessarily impact the structure of Takashi to the detriment of its intended purpose.
	As to the ambiguity of the EP 696 and Wood reference, while both references do not explicitly disclose the specific property values of the claims, both references do teach the importance of optimizing the adhesion, tack, and shear strength in the formation of a double-sided adhesive (i.e., the same structure desired by Takashi). Further, as discussed above, Applicant’s original disclosure is silent as to unexpected results attributed to the specifically claimed adhesive values; therefore, it is within the ambit of one ordinary skill in the art to optimize such properties to obtain the benefits purported by the prior art references, absent evidence to the contrary.

Applicant further traverses the reliance on the Sieber-Gadient disclosure of adding ultraviolet-and anti-aging protective agents to Takashi’s emulsion-based adhesive. Applicant alleges that if such a combination were to be made, one of ordinary skill in the art would not arrive at the claimed invention because Sieber-Gadient teaches that using different adhesives on the two sides of the tape undesirably causes different resistances to things like aging and the effects of softening agents or plasticizers.
	Applicant’s argument is unpersuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Sieber-Gadient is relied upon to disclose the addition of ultraviolet and anti-aging protective agents to adhesive compositions to achieve insensitivity to softeners or plasticizers. Sieber-Gadient is not relied upon to disclose the type of adhesive composition used for each layer in the prior art combination. Further, Sieber-Gadient merely discloses that such different resistances may arise from the use of different adhesive compositions (i.e., the differences touted by Applicant do not necessarily always occur in the scope of the prior art); furthermore, it is not readily apparent that such differences would necessarily render the structure and composition of the prior art insufficient for its intended use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        05/03/2022